 416305 NLRB No. 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2The judge found that Respondent Hydrolines, Inc.'s direct out-of-state purchases exceeds $50,000 annually and that Respondent
TNT Hydrolines, Inc. derives in excess of $50,000 annually from its
operations in transporting passengers from New Jersey to New York.
We find that the Respondents are, and at all times material have
been, employers engaged in businesses affecting commerce within
the meaning of Sec. 2(2), (6), and (7) of the Act.3He is also a director of TNT Limited.4Arwood explained that in 1986 TNT Limited entered into aworldwide program of prefixing a number of their corporations'
names with the initials ``TNT.''5Arwood's testimony was unclear regarding whether he was refer-ring to TNT Limited rather than to Respondent TNT.Hydrolines, Inc. and TNT Hydrolines, Inc. andLocal 333, United Marine Division, Inter-
national Longshoremen's Association, AFL±
CIO. Case 22±CA±16360October 15, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn May 25, 1990, Administrative Law Judge JamesF. Morton issued the attached decision. The General
Counsel filed exceptions and a supporting brief. The
Respondents filed cross-exceptions and a supporting
brief, which also responds to the General Counsel's
exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions only to the extent consistent with this Deci-
sion and Order.2The complaint alleges that Respondent TNTHydrolines, Inc. and Respondent Hydrolines, Inc. are
affiliated business enterprises and constitute a singleintegrated business enterprise and a single and/or joint
employer. The complaint further alleges that the Re-
spondents are a ``partial successor'' of Harbor Com-
muter Services, Inc. and Harbor Commuter Holding,
Inc. (collectively referred to as Direct Line), and have
violated Section 8(a)(5) and (1) of the Act by failing
and refusing to recognize and bargain with the Union.The judge found that the Union had not demandedrecognition in the appropriate unit and recommended
dismissing the complaint. Assuming in the alternative
that a proper demand for recognition was made, the
judge concluded that the Respondents are a single em-
ployer but that they are not a successor employer and
that therefore they did not have a bargaining obliga-
tion.The Respondents except to the judge's conclusionthat they are an integrated business enterprise and asingle employer. The General Counsel excepts to thejudge's conclusions that the Respondents are not a suc-
cessor of Direct Line and that the Union did not make
a proper demand for recognition. We reject the Re-
spondents' exceptions and find merit in the General
Counsel's exceptions.I. BACKGROUNDTNT Limited is the parent corporation of the Re-spondent TNT Hydrolines, Inc. (Respondent TNT). Re-
spondent TNT was originally incorporated in January
1983 as ``TNT Containerships, Inc.'' but changed its
name in February 1988 to TNT Hydrolines, Inc. Re-
spondent Hydrolines, Inc. (Respondent Hydrolines)
was incorporated as ``TNT Hydrolines, Inc.'' in May
1986, apparently as a subsidiary of TNT Limited, and
changed its name in 1987 to Hydrolines, Inc. when
John Arwood became its sole owner.John Arwood is the chairman and owner of Re-spondent Hydrolines, and chairman of the board of di-
rectors, and chairman of the corporation for Respond-
ent TNT. Arwood explained his relationship to Re-
spondent TNT as follows: TNT Limited is a publicly
held company based in Australia. Arwood merged a
number of his businesses with TNT Limited in 1977
becoming a ``partner with them and a number of exist-
ing and new businesses ....'' His two primary du-
ties for TNT Limited are (1) serving as the chief exec-
utive of the All Trans International group of compa-
nies, of which Respondent TNT is one, and (2) finding
and developing new business for the corporation3In1984 he presented the idea of a waterborne passenger
service to TNT Limited and it agreed that the idea was
worth pursuing. Therefore, to pursue the idea of a wa-
terborne passenger service, in May 1986, TNT Limited
formed Respondent Hydrolines.4At some later date,according to Arwood, TNT Limited decided it was not
certain that it wanted to proceed with a waterborne
passenger service and Arwood personally assumed the
opportunity. In 1987 Respondent Hydrolines became a
privately held company owned solely by Arwood. In
April 1987, Respondent Hydrolines purchased a type
of vessel known as a ``hydrofoil'' and in 1988 con-
tracted to purchase a catamaran.In 1988, TNT Limited and/or Respondent TNT5re-newed its interest in the passenger service business.
Respondent Hydrolines determined that it would aban-
don its intentions of running the passenger service
``and instead would continue its operation of owning
vessels which it would be prepared to charter to oth-
ers.'' Thus, according to Arwood, Respondent TNT's 417HYDROLINES, INC.6The closing occurred on May 8, 1989.7See Continental Radiator Corp., 283 NLRB 234 at fn. 4 (1987).8See Blumenfeld Theatres Circuit, 240 NLRB 206, 215 (1979),enfd. 626 F.2d 865 (9th Cir. 1980); Emsing's Supermarket, 284NLRB 302 (1987), enfd. 872 F.2d 1279 (7th Cir. 1989).9Airport Bus Service, 273 NLRB 561 (1984), disavowed on othergrounds in St. Marys Foundry Co., 284 NLRB 221 fn. 4 (1987).10Arwood testified that the Respondents have separate boards ofdirectors and separate bank accounts.``present scope of business is to operate a passengerservice by water between points in the Metropolitan
New York area,'' and Respondent Hydrolines' primary
business is chartering vessels for use by others.Direct Line operated a ferry service for individualscommuting between various points in New Jersey and
points in New York City. On March 8, 1989, the
Union was certified as the exclusive collective-bar-
gaining representative of a unit consisting of all full-
time and regular part-time crewmembers, including
captains, engineers, deckhands, and assistant deckhands
employed on Direct Line's vessels. Direct Line and the
Union entered into negotiations which resulted in a
collective-bargaining agreement effective from April
10, 1989, to April 10, 1992.On April 14, 1989, Direct Line and the Respondentsentered into an agreement for the Respondents to pro-
vide waterborne commuter transportation service on
routes previously serviced by Direct Line between
Keyport and Highlands, New Jersey, and New York
City. Direct Line agreed not to compete on those
routes. The Respondents operate the catamaran and a
vessel chartered from Direct Line on the Highlands
run. Another vessel chartered from Direct Line pro-
vides commuter service on the Keyport run. The Re-
spondents also (1) chartered four surplus vessels and
purchased support barges from Direct Line; (2) sub-
leased or were assigned certain leases that Direct Line
had held; and (3) entered into an interim agreement
with Direct Line to cover the period between April 14,
1989, and either the closing of the other agreement or
May 22, 1989, whichever occurred earlier.6During thetransition period Direct Line operated the service on
behalf of the Respondents.On May 10, 1989, after the Respondents had as-sumed the commuter ferry operations, the Union wrote
to Thomas Bruyere, Respondent TNT's president, de-
manding recognition and bargaining. Arwood re-
sponded to the demand on May 19, 1989, stating that
Respondent TNT did not employ any employees for-
merly in the Direct Line bargaining unit and stating
further that Respondent Hydrolines did not recognize
the Union as the representative of its employees.II. SINGLEEMPLOYER
The complaint alleged and the judge found that theRespondents are a single employer. The Respondent
has excepted to the judge's finding. We find no merit
in this exception for the reasons discussed below.The Board applies four criteria in determiningwhether separate entities constitute a single employer.
These criteria are: (1) interrelation of operations, (2)
common management, (3) centralized control of labor
relations, and (4) common ownership or financial con-trol.7No one of the four criteria is controlling norneed all be present to warrant a single-employer find-
ing.8The Board has stressed that the first three criteriaare more critical than common ownership,9with par-ticular emphasis on whether control of labor relations
is centralized, as these tend to show ``operational inte-
gration.'' NLRB v. Al Bryant, Inc., 711 F.2d 543, 551(3d Cir. 1983), and cases cited therein. ``[S]ingle em-
ployer status depends on all the circumstances of the
case and is characterized by absence of an `arm's
length relationship found among unintegrated compa-
nies.''' Id. Accord: Hahn Motors, 283 NLRB 901(1983).Here, we find that the Respondents have interrelatedoperations. Respondent Hydrolines was formed by Re-
spondent TNT's parent corporation, TNT Limited, with
the intention of operating a waterborne passenger serv-
ice, using the hydrofoil that the parent corporation was
aware was available for purchase. The parent corpora-
tion became uncertain whether it wanted to proceed
with that type of service. Arwood then became the sole
owner of Respondent Hydrolines and continued to pur-
sue the business venture. Respondent Hydrolines' in-
tention of running the passenger service was aban-
doned, however, when TNT Limited, through Re-
spondent TNT, renewed its interest in this service.
Thus, Respondent Hydrolines' primary business be-
came chartering vessels for use by others and Re-
spondent TNT undertook to provide ferry services
through the use of chartered vessels.Significantly, there is no evidence that RespondentHydrolines charters vessels to any person or company
other than to Respondent TNT. Thus, Respondent
Hydrolines' history shows a strong relationship to Re-
spondent TNT's parent corporation and Respondent
Hydrolines' definition of its own business purposes has
borne a close relationship to Respondent TNT's and
TNT Limited's business plans. Further, Respondents
TNT and Hydrolines share a phone number, a telex
number, and an address.10Also, the agreement amongDirect Line, Hydrolines, and TNT, dated April 14,
1989, was signed for both of the Respondents by
Arwood. The agreement provided that Direct Line
would transfer its interest in certain barges to Respond-
ent TNT. Whether payment would be by check or wire
transfer would be at Respondents TNT and
Hydrolines' option. Further, the downpayment wouldbe paid by ``TNT and/or Hydrolines,'' and the bill of 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11The agreement also provided that Respondents TNT and/orHydrolines intended to consider hiring employees of Direct Line.12Documents introduced into evidence by the Respondents indi-cate that on May 8, 1989, Maureen E. Hamelin was acting secretary
of Hydrolines, and acting assistant secretary of TNT Hydrolines, Inc.13As noted, the Union sent its bargaining demand to RespondentTNT's president, Bruyere. Bruyere, however, did not respond. Rath-
er, Arwood responded, and did so on behalf of both Respondents.14Arwood testified that when Respondent TNT was first formedhe owned 75 percent of it. In 1986 or 1987, however, TNT Limited
bought his share of Respondent TNT. Whether there is common
ownership between the Respondents is determined by Arwood's rela-
tionship with TNT Limited. Arwood is the sole owner of Respondent
Hydrolines and he testified that in 1977 he merged a number of his
businesses with TNT Limited ``becoming a partner with them and
a number of existing and new businesses ....'' As we do not
know the particulars of Arwood's relationship with TNT Limited,
however, we decline to infer, as the General Counsel suggests, that
Arwood has a considerable ownership interest in TNT Limited.sale should be delivered to TNT and/or Hydrolines.11Thus, although the sale was to Respondent TNT, bothof the Respondents assumed contractual obligations re-
garding the barges.These facts suggest an absence of an arm's-lengthrelationship between the Respondents. The Respond-
ents argue, relying on testimony given by Arwood,
``that while there are business agreements between [the
Respondents], they are best characterized as arm's
length contractual relationships clearly spelled out in
documents between the two parties.'' There are, how-
ever, no documents in the record which show such
contractual relationships between the Respondents. We
therefore find that there is a strong interrelation of op-
erations between the Respondents.We also find that the Respondents share common,although not identical, management. Minutes of a
meeting of the board of directors of Respondent TNT
dated May 8, 1989, show that the directors were John
R. Arwood, Tibor Sallay, and J. Ross Cribb. Arwood
signed the minutes as chairman. As noted earlier,
Arwood is chairman of the corporation as well as
chairman of the board of directors of Respondent TNT.
Arwood is also the chairman, chief executive officer,
and owner of Respondent Hydrolines.12As chief executive officer of RespondentHydrolines, Arwood makes the major decisions for that
corporation and ``employs'' its personnel. Thomas
Bruyere is president and chief operating officer of Re-
spondent TNT and describes himself as the person re-
sponsible for all the operational aspects of Respondent
TNT. Arwood, however, as chief executive officer of
Respondent TNT, is responsible for Respondent TNT's
profit and loss, reporting Respondent TNT's activities
to its parent corporation, and for ``employment'' of its
personnel. Arwood signed the April 14, 1989 agree-
ment with Direct Line, as well as other documents, on
behalf of Respondent TNTÐas he also did on behalf
of Respondent Hydrolines. Arwood is the sole manager
of Respondent Hydrolines and is extensively involved
with the management of Respondent TNT as its chief
executive, chairman of the corporation, and chairman
of the board of directors. Thus, although other persons
may be involved in the management of Respondent
TNT, we find that Arwood's exclusive management of
Respondent Hydrolines and his extensive involvement
in the management of Respondent TNT establishes sig-
nificant common management between the Respond-
ents.The Respondents argue that they cannot have cen-tralized control of their labor force because RespondentTNT has no labor force. Respondent TNT chartersboats for its passenger services from Respondent
Hydrolines, and these charters include the crews as
well as the boats. The president of Respondent TNT,
Bruyere, however, screened prospective employees be-
fore Respondent Hydrolines made a hiring decision be-
cause these employees performed duties essential to
Respondent TNT's business. Also the Respondents
admit in their brief that Bruyere ``exert[ed] some influ-
ence'' over Respondent Hydrolines' labor force to the
extent that it was necessary to guard the interests of
Respondent TNT. Arwood, as chief executive officer
of Hydrolines, ``employ[s]'' its personnel. Although
Arwood testified that Bruyere is the person primarily
responsible for hiring, firing, and maintaining Re-
spondent TNT's personnel, he also admitted that he,
Arwood, as chief executive of Respondent TNT, is re-
sponsible for the employment of Respondent TNT's
personnel.13Further, the April 14, 1989 agreementwith Direct Line contains the following: ``TNT and/or
Hydrolines intends to consider hiring employees of Di-
rect Line to engage in the waterborne transportationservices contemplated by this agreement.'' Direct Line
agreed to provide information to ``TNT and
Hydrolines'' regarding employees. In regard to this
key factor we find that the Respondents have central-
ized control over labor relations and the labor force.We find that the Respondents also have common fi-nancial control.14As chief executive officer of Re-spondent Hydrolines, Arwood decides which assets the
corporation purchases, and how those assets will be
deployed, and borrows money on the corporation's be-
half. As chief executive officer of Respondent TNT,
Arwood is responsible for its profit and loss. Also, as
noted earlier, the agreement between Direct Line, and
Hydrolines and TNT, dated April 14, 1989, was signed
for both Respondents by Arwood. Checks drawn on
Respondent TNT's account were cosigned by Arwood
and another individual. Further, both of the Respond-
ents assumed contractual obligations regarding the sale
of barges from Direct Line to Respondent TNT. We
therefore find that Arwood exerted financial control
over both of the Respondents. 419HYDROLINES, INC.15In Operating Engineers Local 627 v. NLRB, 518 F.2d 1040,1045±1046, affd. in relevant part sub nom. South Prairie Construc-tion v. Operating Engineers Local 627, 425 U.S. 800 (1976), thecourt, in setting forth factors determinative of single-employer status,
stated that interrelations of operations, common management, and
centralized control of labor relations between two employers, wheth-
er or not present at the top level of management are ```controlling'
indicia of the actual exercise of the power of common ownership or
financial control; and that the standard for evaluating such exercise
of power is whether, as a matter of substance, there is the `arm's
length relationship found among unintegrated companies.'''16In Mr. Clean of Nevada, 288 NLRB 895 (1988), single-em-ployer status was found, despite separate ownership, based on a sin-
gle individual's control over management, labor relations, and fi-
nances of both businesses. In Mr. Clean one individual owned (hisspouse was the only other stockholder) and operated one clothing
cleaning business; that individual also hired, fired, set terms of em-
ployment for employees, signed checks, ordered supplies and some-
times signed legal documents, for another clothing cleaning business,
which was a sole proprietorship belonging to another individual. De-
spite the absence of common ownership, the Board in Mr. Cleanfound that the two companies constituted a single employer.17See Il Progresso Italo Americano Publishing Co., 299 NLRB270 (1990). In Il Progresso, a finding of single-employer status wasstrongly supported by the fact that one individual played a ``critical
role'' in two companies. Likewise here, Arwood's critical role in
both companies provides substantial evidence of single-employer sta-
tus.18See Consolidated Dress Carriers, 259 NLRB 627, 633 (1981),enfd. in relevant part 693 F.2d 277 (9th Cir. 1982).19Arwood's response to the Union's bargaining demand in essencedenied that Respondent TNT employed any former Direct Line em-
ployees, denied that Respondent Hydrolines was a successor to Di-
rect Line, and stated that Respondent Hydrolines did not recognize
the Union as its employees' bargaining representative.20The record shows that the Union received information that thecatamaran would make the Highland run. We note also that the bar-
gaining demand referred to both the boats and routes purchased from
Direct Line and that all employees were trained to work on all the
vessels.21284 NLRB 1232, 1282 (1987).22251 NLRB 1435, 1450 (1980), modified in other respects 652F.2d 263 (2d Cir. 1981).Based on the above, we find an interrelation of op-erations, common management, and centralized control
of labor relations. Although common ownership was
not established, the General Counsel established that
there was common financial control of both Respond-ents.15Businesses that, at least nominally, are ownedby different individuals may constitute a single em-
ployer.16In this case the Respondents operate as ``a single in-tegrated enterprise.'' Arwood is the moving force of
both RespondentsÐcontrolling the management, labor
relations, and finances of each one. The direct control
which Arwood, Respondent Hydroline's sole owner,
exercises over both of the Respondents is extensive
and ``establishes the lack of the arm's-length relation-
ship found among unintegrated companies.''17Other facts also suggest the absence of an arm's-length relationship between the Respondents. Thus, the
Respondents share an address and phone number. In
the contract with Direct Line regarding the sale of the
barges, certain obligations, including the downpay-
ment, were assumed by both of the Respondents al-
though transfer of interest in the barges was to be only
to Respondent TNT. Finally, we note that when Re-
spondent Hydrolines became a privately owned cor-
poration owned by Arwood, Respondent Hydrolines
was able to purchase the hydrofoil and charter it to a
subsidiary of TNT Limited. We note that Arwood, in
1984, took the idea of a waterborne passenger service
to TNT Limited and that TNT Limited formed Re-
spondent Hydrolines with the intent of operating such
a service. Although Arwood testified that TNT Limitedbecame uncertain whether it wanted to proceed withthe venture, Arwood also stated his understanding that
Federal law prohibited a foreign-held corporation from
owning vessels used in commerce within this country.
Ownership of Respondent Hydrolines was transferred
to Arwood and then Respondent Hydrolines purchased
the hydrofoil. Respondent Hydrolines, after it pur-
chased the hydrofoil, changed its intent from running
a passenger service to chartering vessels to others.
TNT Limited's renewed interest in providing passenger
service occurred after Respondent Hydrolines, an
American-owned company, acquired a vessel that it
was willing to charter. The creation of a company to
supply equipment and labor to other companies is an
important factor in determining whether those compa-
nies constitute an integrated operation.18Thus, based on all the above, we find here an ab-sence of the ``arm's length relationship found among
unintegrated companies'' and therefore we find the Re-
spondents to be a single employer.III. SUFFICIENCYOFTHEBARGAININGDEMAND
The complaint alleges that since May 19, 1989,``Respondent has failed and refused to recognize and
bargain with the Union as the exclusive collective-bar-
gaining representative of the unit.'' The unit is de-
scribed in the complaint as ``[a]ll full-time and regular
part-time crew members employed by Respondent on
its vessels including captains, engineers, deckhands
and assistant deckhands ....''
The judge found that the Union's May 10, 1989 let-ter demanding recognition was for a unit limited to
``those crew members who were formerly in Direct
Line's employ.''19The judge found that the Union wasaware that the crewmembers of the Respondents' cata-
maran had not been in Direct Line's employ and that
the Union had never sought to represent these employ-
ees although they were within the unit alleged to be
appropriate in the complaint.20The judge concluded,citing EDP Medical Computer Systems21and ChesterValley, Inc.,22that ``because the unit alleged as appro-priate in the complaint deviated substantially from the
unit in which the Union demanded recognition, noproper demand for recognition was made by the 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23192 NLRB 207, 208 (1971), enfd. sub nom. NLRB v. Cofer, 637F.2d 1309 (9th Cir. 1981).24See also Trucking Water Air Corp., 276 NLRB 1401, 1407(1985); Yolo Transport, 286 NLRB 1087 fn. 2 (1987).25As indicated we agree with the General Counsel that the Re-spondents are successors of Direct Line. See discussion infra.26Here for example, because of changes in job duties, there wereissues of whether certain former Direct Line employees were bar-gaining unit employees when they were employed by the Respond-ent. See fn. 30 infra.27The Board, with the approval of the Supreme Court, has pre-viously recognized some of the unique problems a union faces whenmaking a bargaining demand to a successor employer. Thus, in FallRiver Dyeing Corp. v. NLRB, 482 U.S. 27, 52±53 (1987), the Courtheld that the ``continuing demand'' rule is reasonable. The Court
reasoned that the rule ``places a minimal burden on the successor
and makes sense ....'' The Court noted that this was true
``[b]ecause the union has no established relationship with the suc-
cessor and because it is unaware of the successor's plans for its op-
erations and hiring, it is likely that, in many cases, a union bar-
gaining demand will be premature.'' The Court noted, by contrast,
that in the initial recognition context the union ``is in the best posi-
tion to have access to the relevant informationÐwhether the union
has the majority support of the employees.'' Id. at 53 fn. 19.28The issue of whether the crew of the catamaran was part of theunit is a question of unit inclusion or exclusion rather than one of
unit scope.29We find that any doubt that the Respondents had regarding thebargaining unit that the Union had sought to represent was removed
when the complaint issued setting forth the unit alleged to be appro-
priate. See East Texas Steel Casting Co., 191 NLRB 113 (1971),enfd. 457 F.2d 879 (5th Cir. 1972); see also Santa Barbara HumaneSociety, 302 NLRB 833 fn. 1 (1991) (any doubt regarding the iden-tity of the unionÐi.e., as a successor union to the certified bar-
gaining representativeÐdemanding bargaining was removed by the
issuance of the complaint). See also Trucking Water Air Corp., 276NLRB 1401, 1407 (1985).Union.'' The General Counsel has excepted to thejudge's conclusion, and we find merit in his exception.The judge, in finding that the Union demanded rec-ognition in a unit comprising only those crewmembers
who were formerly employed by Direct Line, relied on
the following language in the Union's letter to the Re-
spondents:As you may know, we are the collective bar-gaining representatives of the bargaining unit em-
ployees employed by (Direct Line) including
those who work on the boats and routes, that your
company has recently purchased from Direct Line.Under federal labor law, we continue to be thecollective bargaining representative of your
former Direct Line employees and your company
is required to recognize us as such and bargain
with us over the terms of a contract.We note, at the outset of our analysis that, as statedin Al Landers Dump Truck:23The Board and the courts have repeatedly heldthat a valid request to bargain need not be made
in any particular form, or in haec verba, so longas the request clearly indicates a desire to nego-
tiate and bargain on behalf of the employees in
the appropriate unit concerning wages, hours, and
other terms and conditions of employment.24In EDP Medical Computers and Chester Valley,Inc., the cases cited by the judge, the unions requestedbargaining, based on card majorities, in clearly defined
bargaining units that ``differed substantially'' (by ex-
cluding job classifications or plant locations) from the
bargaining units alleged in the complaints and found
appropriate.A bargaining demand in a successorship situation ismade in a different context, however, from demanding
initial bargaining based on a card majority.25When aunion demands bargaining based on a card majority,
the union is aware of which group of employees it has
been organizing and wishes to represent; the employer
may not. On the other hand, in a successorship situa-
tion, the union, by making a bargaining demand, is at-
tempting to preserve its status as the bargaining rep-
resentative of an already defined unit, or that portion
of the unit which has been conveyed or preserved. The
successor, however, may add employees. It may add,
eliminate, or change job classifications. It may have
plans to expand or change its operations.26The unionmay be unaware, or at least uncertain, as to the succes-sor's plans for its hiring and operations. Therefore, the
union's bargaining demand may be made before it is
clear which of the successor's employees belong in the
unit, and the union cannot be expected or required to
take all possible contingencies into account in making
its demand to bargain.27Here, the statements contained in the bargaining de-mand set forth the basis of the Union's bargaining de-
mand, i.e., that the Union continued to be the bar-
gaining representative of the former Direct Line em-
ployees. Further, the Union enclosed with its bar-
gaining demand a copy of the Union's contract with
Direct Line, which included a bargaining unit descrip-
tion like the one in the complaint and which set forth
the unit job classifications. Under these circumstances,
any fair reading of the Union's demand letter requires
the conclusion that the Union sought to represent the
Respondents' employeesÐnot just the former Direct
Line employees apart from other employees.28At thevery least, the Union's demand shifted the burden to
the Respondents to contact the Union and seek clari-
fication of the bargaining demand.29In the circumstances here, the Union's demand rea-sonably informed the Respondents that the Union con-
sidered the Respondents to be a successor to Direct
Line and that the Union sought to represent the Re-
spondents' employees. Thus, we find that the Union
made a proper and legally sufficient demand for rec-
ognition and bargaining in an appropriate unit. 421HYDROLINES, INC.30The judge found that, as of the date of the Union's bargainingdemand, the Respondents employed 12 unit employees, 7 of whom
had been unit employees at Direct Line. The General Counsel
excepts to the judge's finding that Gary Dunzelman was a supervisor
when he was employed by Direct Line. We find no merit in this ex-
ception. The judge concluded, and we agree, that Dunzelman was a
supervisor and not part of the bargaining unit at Direct Line but that
Dunzelman became a nonsupervisory employee and thus part of the
bargaining unit for the Respondents. Thus, the judge did not count
Dunzelman as part of the union majority in the Union's efforts to
represent the Respondents' employees.The Respondents except to the judge's conclusion that BrianHaines and Jimmy Haines should be excluded from the bargaining
unit as nonvessel employees. We find this exception to be without
merit as there is insufficient evidence that either of the Haines per-
form unit work on a regular basis. The judge found that Judy Prish
was not a member of the bargaining unit at the time the bargaining
demand was made. The Respondents except to this finding. We find
this exception to be without merit as the judge made a credibility
resolution that Prish did not apply for employment until after the
Union had made its bargaining demand. The Respondents except to
the judge's finding that Lyndon Kibler, who had not been employedby Direct Line, is a supervisor and should be excluded from the bar-
gaining unit. Kibler is a ``senior captain'' and the record indicates
that he possesses indicia of supervisory status. Assuming for the
sake of argument that Kibler is part of the bargaining unit, we note
that the bargaining unit on the date that the bargaining demand was
made nonetheless consisted of a majority of former Direct Line bar-
gaining unit employees. We therefore find it unnecessary to pass on
the exception.31Arwood testified that the intent was ``to man up to 14 peopleat watergoing jobs.'' At the time that the bargaining demand was
made there were 13 individuals employed on vessels, at least 12 of
whom were bargaining unit members. We therefore find that at the
time that the bargaining demand was made the Respondent had hired
a substantial and representative complement of which a majority had
been employed in the bargaining unit by the predecessor.32Direct Line retained, however, the right to continue to providethe existing waterborne commuter transportation service between Ba-
yonne, New Jersey, and New York City as well as the ``Pan Am
Shuttle.''IV. SUCCESSORSHIPThe judge concluded that the Respondents are not asuccessor to Direct Line. The General Counsel has ex-
cepted. We find merit in that exception.An employer, generally, succeeds to the collective-bargaining obligation of a predecessor if a majority of
its employees, consisting of a ``substantial and rep-
resentative complement,'' in an appropriate bargaining
unit are former employees of the predecessor and if the
similarities between the two operations manifest a
```substantial continuity' between the enterprises.'' FallRiver Dyeing Corp. v. NLRB, 482 U.S. 27, 41±43(1987), citing, inter alia, NLRB v. Burns Security Serv-ices, 406 U.S. 272, 280 fn. 4 (1972).The Supreme Court in Fall River, supra at 43, sum-marized the factors relevant to determining continuity
as follows:[W]hether the business of both employers is es-sentially the same; whether the employees of the
new company are doing the same jobs in the same
working conditions under the same supervisors;
and whether the new entity has the same produc-
tion process, produces the same products and has
basically the same body of customers.These factors are assessed primarily from the per-spective of the employees, that is, ``whether `those em-
ployees who have been retained will ... view their

job situations as essentially unaltered.''' Id., quoting
Golden State Bottling Co. v. NLRB, 414 U.S. 168, 184(1973). Further, although each factor must be analyzed
separately, they must not be viewed in isolation and,
ultimately, it is the totality of the circumstances which
is determinative. See Fall River, supra.Here, the Union, as found above, made a proper de-mand for bargaining on May 10, 1989. At that time the
Respondents had no more than 13 employees30in thebargaining unit. A majority, seven, had been in thebargaining unit at Direct Line.31Having found that the unit at the critical times con-sisted of a majority of former Direct Line employees,
we address continuity in the employing enterprise.
Prior to its negotiations with the Respondents, Direct
Line operated a passenger service from Highlands,
New Jersey, to Pier 11 in New York City; from
Keyport, New Jersey, to Pier 11 in New York City;
from Bayonne, New Jersey, to New York City; and a
shuttle between the Pan Am Airlines terminal in
LaGuardia and two ports on the East River. In its
April 14, 1989 agreement with the Respondents, Direct
Line agreed that it would cease providing waterborne
transportation services within the New York City met-
ropolitan area and all points along the coastline of
New Jersey. It gave the Respondents ``the exclusive
right as between [Direct Line and the Respondents] to
provide such waterborne commuter, excursion and
other transportation within the Service Area ....''
32This agreement also provided that RespondentHydrolines would enter into one or more bare-boat
charter agreements with Direct Line, would charter
certain surplus vessels, and that Respondent TNT
would purchase certain barges from Direct Line. The
agreement stated that ``TNT and/or Hydrolines intends
to consider hiring employees of Direct Line to engage
in the water transportation services contemplated by
this agreement.'' Direct Line agreed to provide the Re-
spondents TNT and Hydrolines with information re-
garding employees.The Respondents and Direct Line entered into an``Interim Operating Agreement'' on April 14, 1989,
which provided, inter alia, that, until the closing orMay 22, 1989, whichever occurred earlier, Direct Line
would provide service between Keyport and Highlands,
New Jersey, and New York City. All profits and losses
would be considered those of the Respondents. Thus,
during the transition there was no interruption of serv-
ice. 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
33At the time the hearing in this case was held the hydrofoil hadnot been put into service but was used as a backup vessel.34Arwood testified that at the time of the hearing Respondents hadadded a stop at 69th Street, Brooklyn, New York, to the service pro-
vided from Keyport, New Jersey, to Pier 11.35Direct Line agreed to ``use its best efforts to sell or otherwisedispose of'' these vessels during that 12-month period, and could re-
call these vessels at anytime.36Whether assets are leased or purchased is not ``of great signifi-cance'' in determining successorship obligations under the Act. See
Band-Age, Inc., 217 NLRB 449 (1975), enfd. 534 F.2d 1 (1st Cir.1976).37In the judge's decision he inadvertently stated the value of thecatamaran as in excess of $12 million.38See Miami Industrial Trucks, 221 NLRB 1223, 1224 (1975).39The union had been the bargaining representative of a singleunit of employees at the predecessor's manufacturing plant and two
granite quarries. The new employer acquired only the manufacturing
plant.40For example, in Boston-Needham Industrial Cleaning Co., 216NLRB 26 (1975), enfd. 526 F.2d 74 (1st Cir. 1975), the Board found
successorship where the respondent obtained the cleaning contract
which the predecessor had performed at an RCA facility. In finding
successorship the Board noted that the size and organizational struc-
ture of the respondent was comparable to the predecessor, the con-
trol of personnel was retained by RCA, and that the single location
unit was an appropriate unit.According to Arwood, at the time the Respondentsbegan to negotiate with Direct Line, Respondent
Hydrolines already owned a new catamaran and a hy-
drofoil.33Arwood described the catamaran as ``a luxu-rious accommodation'' and the vessels chartered from
Direct Line as originally having been built to service
the offshore-drilling industry. The passenger capacity
on the catamaran is 265; the highest capacity of any
of the vessels chartered from Direct Line is 149. The
catamaran is also faster than the vessels chartered from
Direct Line. The catamaran is used more often for
charters and excursions than the vessels chartered from
Direct Line.The Respondents have two crews of four employeeseach for the catamaran and one crew of three employ-
ees for each of the other two vessels. Arwood testified
that the catamaran is required, by the U.S. Coast
Guard, to be operated under total radar control, which
requires the captain to have a radar license. This was
not a requirement at Direct Line. The crews, including
the crew of the catamaran, were all cross-trained, but
the record does not reflect the amount of training re-
quired. According to Arwood, he hired former Direct
Line employees for the positions that they had rep-
resented to him that they had occupied at Direct Line.The Respondents operate the catamaran and a vesselchartered from Direct Line on the Highlands to Pier 11
run. Another vessel chartered from Direct Line pro-
vides commuter service between Keyport and Pier
11.34The two vessels referred to above were charteredfrom Direct Line by the Respondents for a period of
16 months for each vessel, with the option to renew
for an additional 6 months. The Respondents agreed to
charter four surplus vessels for a 12-month term from
Direct Line35and also purchased support barges fromDirect Line.The Respondents also were assigned leases whichDirect Line had for certain physical facilities. These
leases included part of one floor of a building, space
at pierside, certain riparian rights and vessel docking
space at Port Monmouth, New Jersey, and a lease and
permission to operate within the town of Keyport, New
Jersey. Also, Direct Line assigned its excursion char-
ters, beginning May 1, 1989, to the Respondents. Thus,
through sales, charters, assignments, and the no-com-
petition agreement, the Respondents operate with asubstantial amount of assets acquired from DirectLine.36The facts here, under the totality of the cir-cumstances criteria approved in Fall River, supra,point to continuity in the employing industry. The
judge, without discussing the relevant factors set forth
in Fall River, concluded that the Respondents were nota successor to Direct Line based on the following:(1) The Respondents were already committed to pro-viding passenger service on the same routes as Direct
Line before negotiating with Direct Line; (2) the cata-
maran, valued in excess of $2 million37``offered anentirely new commuting concept''; and (3) the cata-
maran and its crew were not ``a mere appendage to a
fleet consisting of just the vessels leased from Direct
Line, and to a Union crew of just seven former Direct
Line employees.''An employer, however, may take over only a partof the operations of the predecessor and still be
deemed a successor employer. Also, successorship is
not precluded because the entire bargaining unit is not
transferred to the new employer.38In regard to continuity, Stewart Granite Enterprises,255 NLRB 569, 573 (1981), is informative. In Stewartthe Board held that the new employer's ``acquisition of
the [predecessor's manufacturing plant but not its gran-
ite quarries] did not result in the inappropriate `frag-
mentation' of a previously homogeneous grouping of
employees.''39Instead, the acquisition resulted in aseparation of the plant workers from the ``functionallyand geographically distant'' employees working in the
quarries. The Board concluded in Stewart that the new
employer was a successor employer.Here the predecessor bargaining unit was a more ho-mogeneous group of employees than the bargaining
unit involved in Stewart. The Board, however, hasfound successorship even though the alleged successor
took over a part of the predecessor's operations, and
thereby divided a bargaining unit that had consisted of
a very homogeneous group of employees.40 423HYDROLINES, INC.41The predecessor had owned a motel and hotel, three restaurants,two lounges, two gift shops, two warehouses, a bait store, an apart-
ment complex, a bar, and attraction park and boats. The predecessor
sold the attraction park and boats and the hotel to two other parties;
the predecessor sold a restaurant, lounge, bar, warehouse, and gift
shop to the alleged successor, and retained its other assets.42Id. at 1519±1520, as quoted from Stewart Granite, supra.43In Nova the predecessor was a statewide cleaning operationwhich had a contract with Mechanics National Bank. The alleged
successor successfully solicited a janitorial contract for part of the
bank's facilities. The predecessor had a total of 300 employees state-
wide, and had used about 11 or 12 of these employees to take care
of that part of the bank's janitorial operations which were taken over
by the alleged successor. The alleged successor had a total com-
plement of 36 employees and used 10 of these employees at the
bank's facilities. Eight of the 10 had been employed by the prede-
cessor. The Board found that there had not been a ``substantial con-
tinuity in the employing enterprise'' and that the new employer was
not a successor.The holding in Nova, however, must be limited to the facts of thatcase. In Nova, as we do here, the Board examined the totality ofthe circumstances. Certain factors, including particularly that the
``successor'' unit requested by the union was only a very small part
of the predecessor's unit and that a third company had taken over
a large part of the predecessor's work convinced the Board that there
was not a substantial continuity in the employing industry.44In Boston-Needham, supra, on facts similar but somewhat dif-ferent from those in Nova (the predecessor in Nova was the sameas the one in Boston-Needham), the Board, based on all the cir-cumstances, found no substantial change in the employing industry.
As noted by the court in Boston-Needham, in commenting on thedistinctions the Board drew between that case and Nova ``this is afield [successorship] where intricate line drawing must be done.''
Boston-Needham, 526 F.2d 74, 77 (1st Cir. 1975).45Although Janet Mihm was the only managerial or supervisorypersonnel of the Respondents who had formerly been employed by
Direct Line, this is not of overriding importance because other fac-
tors persuade us of the continuity of the employing industry. See
Boston-Needham, supra at 27.In another case relevant here, Louis Pappas' Res-taurant, 275 NLRB 1519 (1985), the Board foundsuccessorship where the respondent acquired a portion
of the predecessor's operation.41The union sought rec-ognition in a unit of all employees of the alleged suc-
cessor.The Board noted in Louis Pappas,42that successorship obligations are not defeated bythe mere fact that only a portion of a former
union-represented operation is subject to the sale
or transfer to a new owner, so long as the em-
ployees in the conveyed portion constitute a sepa-
rate appropriate unit, and they comprise a major-
ity of the unit under the new operation. [Citations
omitted.]The Board found that the requested unit was appro-priate as the restaurant, warehouse, bar, and gift shop
conveyed to the successor were located close to one
another and all the employees working at those facili-
ties performed functions directly related to the res-
taurant operation. In finding successorship, the Board
noted that the alleged successor was engaged in the
sale of food, gifts, and liquors, as was its predecessor.This case is more analogous to Stewart and LouisPappas than to Nova Services Co., 213 NLRB 95(1974),43relied on by the judge in finding nosuccessorship. Here, as in the former cases, the Re-
spondents took over a significant portion of the prede-
cessor's operation and continued to operate the ac-
quired portion in a manner similar to that of the prede-
cessor.44Further, the unit sought by the Union con-stitutes a separate appropriate unit.The totality of the circumstances persuades us thatthe Respondents are a successor to Direct Line.45Con-trary to the judge, we find that the Respondents' oper-
ation is substantially similar to that of the predecessor.
The successor provides the same services and the bar-
gaining unit members perform the same duties and
functions as they did under the predecessor. The Re-
spondents and Direct Line engage in the business of
waterborne passenger services, which include com-
muter, charter, and excursion services. Direct Line
agreed not to compete with the Respondents on certain
commuter routes that Direct Line had served, and the
Respondents were assigned excursion contracts from
Direct Line. There was no hiatus between Direct
Line's discontinuing the operation and the Respond-
ents' commencing the operation. Particularly from the
point of view of the unit employeesÐi.e., the point of
view that Fall River emphasizesÐthere is a substantial
continuity in the employing industry. The Respondents
are providing the same type of service on the same
routes, to the same body of customers as Direct Line.
Further, two of the three primary vessels used by the
Respondents were used by Direct Line, the Respond-
ents' facilities were used by Direct Line, and most of
the bargaining unit employees were hired and worked
in the same job classifications, for the Respondents as
they had for Direct Line. The Respondents' use of a
catamaranÐa vessel of considerably higher speed than
the vessels used by Direct LineÐdoes not alter the
basic nature of the operation, i.e., one of supplying wa-
terborne passenger service. These facts demonstrate a
substantial continuity between the Respondents and Di-
rect Line. We therefore find that the Respondents are
a successor to Direct Line.Accordingly, as we have found that the Respondentsconstitute a single employer, the Union made a proper
demand for bargaining, and the Respondents are a suc-
cessor to Direct Line, we find that the Respondents, in
failing to recognize and bargain with the Union, vio-
lated Section 8(a)(5) and (1) of the Act.CONCLUSIONSOF
LAW1. Hydrolines, Inc. and TNT Hydrolines, Inc. con-stitute a single employer.2. Local 333, United Marine Division, InternationalLongshoremen's Association, AFL±CIO has been and 424DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
46If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''is the exclusive representative of all employees in theappropriate unit for purposes of collective bargaining
within the meaning of Section 9(a) of the Act.3. The following employees constitute a unit that isappropriate for collective bargaining within the mean-
ing of Section 9(b) of the Act.All full-time and regular part-time crew membersemployed by the Employer on its vessels includ-
ing captains, engineers, deck hands, and assistant
deckhands, excluding all yard personnel, office
clerical employees, professional employees,
guards and supervisors as defined in the Act.4. Respondents Hydrolines, Inc. and TNTHydrolines, Inc. are successors of Direct Line.5. The Union made a valid bargaining demand onMay 10, 1989.6. By failing and refusing to recognize and bargaincollectively with the Union as the exclusive representa-
tive of the Respondents' employees in the appropriate
unit since May 19, 1989, the Respondents have en-
gaged in and are engaging in unfair labor practices
within the meaning of Section 8(a)(5) and (1) of the
Act.7. The Respondents' unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)
of the Act.REMEDYHaving found that the Respondents have violatedSection 8(a)(5) and (1) of the Act by failing and refus-
ing to bargain with the Union, we shall order them to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. Because the Re-
spondents' employees are on-vessel employees who
would not be likely to see a notice posted at the Re-
spondents' facility, we shall require the Respondents to
mail copies of the notice to all current unit employees
as well as former unit employees employed at the time
of the unfair labor practices.ORDERThe National Labor Relations Board orders that theRespondents, Hydrolines, Inc. and TNT Hydrolines,
Inc., Wayne, New Jersey, their officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to recognize and bargain with Local333, United Marine Division, International Longshore-
men's Association, AFL±CIO as the exclusive bar-
gaining representative of the employees in the bar-
gaining unit described below.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize and, on request, bargain with theUnion as the exclusive representative of the employees
in the following appropriate unit concerning terms and
conditions of employment, and, if an understanding is
reached, embody the understanding in a signed agree-
ment:All full-time and regular part-time crew membersemployed by the Employer on its vessels includ-
ing captains, engineers, deckhands and assistant
deckhands, excluding all yard personnel, office
clerical employees, professional employees,
guards and supervisors as defined in the Act.(b) Post at its facility in Wayne, New Jersey, andmail to all current unit employees and former unit em-
ployees employed at the time of the unfair labor prac-
tices (i.e., at their last known address) copies of the at-
tached notice marked ``Appendix.''46Copies of thenotice, on forms provided by the Regional Director for
Region 22 after being signed by the Respondents' au-
thorized representative, shall be posted by the Re-
spondents immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondents to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondents have taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Local 333,United Marine Division, International Longshoremen's
Association, AFL±CIO as the exclusive representative
of the employees in the bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act. 425HYDROLINES, INC.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time crew membersemployed by the Employer on its vessels includ-
ing captains, engineers, deckhands and assistant
deckhands, excluding all yard personnel, office
clerical employees, professional employees,
guards and supervisors as defined in the Act.HYDROLINES, INC. ANDTNTHYDROLINES, INC.Gary A. Carlson, Esq., for the General Counsel.Timothy I. Duffy, Esq. and Michael S. Stein, Esq. (McElroy,Deutsch & Mulvaney), of Morristown, New Jersey, forHydrolines, Inc. and TNT Hydrolines, Inc.DECISIONSTATEMENTOFTHE
CASEJAMESF. MORTON, Administrative Law Judge. In broadterms, the complaint alleges that Hydrolines, Inc. and TNT
Hydrolines, Inc., as a single employer, is the successor to
part of the business it bought from a company which is still
operating and that they failed to bargain collectively with the
Union which represented the employees of the company
which sold that part of its business. The detailed allegations
of the complaint, and the responses thereto in the answer,
present the following questions:1. Whether Hydrolines, Inc. (Hydrolines) and TNTHydrolines, Inc. (TNT) operate as a single business enter-
prise and constitute a single employer within the meaning of
Section 2(2) of the National Labor Relations Act (Act).2. Whether the alleged single enterprise (Hydrolines-TNT)is the successor to Harbor Commuter Service, Inc. and Har-
bor Commuter Holdings, Inc. (collectively Direct Line).3. Whether the Union demanded recognition as exclusivecollective-bargaining representative for the employees in the
unit described below in paragraph 4.4. Whether a majority of the employees in the unit de-scribed below had been unit employees at Direct Line rep-
resented by the Union:All full-time and regular part-time crew members em-ployed by Hydrolines-TNT on its vessels including cap-
tains, engineers, deckhands and assistant deckhands but
excluding all yard personnel, office clerical employees,
professional employees and supervisors as defined in
the Act.5. Whether Hydrolines-TNT violated Section 8(a)(1) and(5) of the Act by having refused to answer the Union's re-
quest for recognition as bargaining representative in the unit
described above.The hearing was held in Newark, New Jersey, on Decem-ber 18, 19, and 21, 1989. On the entire record, including my
observation of the demeanor of the witnesses, and after due
consideration of the briefs filed by the General Counsel and
by Hydrolines-TNT, I make the followingFINDINGSOF
FACTI. COMMERCEANDLABORORGANIZATION
Hydrolines, a corporation with its office in Wayne, NewJersey, is engaged in the business of owning, operating, and
chartering vessels and of providing waterborne commuterand charter services. Its direct out-of-state purchases exceed
$50,000 annually.TNT has its office at the same location in Wayne, NewJersey, as Hydrolines and is engaged in the business of pro-
viding commuter ferry service. It derives in excess of
$50,000 annually from its operations in transporting pas-
sengers from New Jersey to New York.The Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICE
A. Background1. Direct Line's operationsOn March 8, 1989, the Board issued a Decision and Cer-tification of Representative in Case 22±RC±9976, certifying
the Union as the exclusive collective-bargaining representa-
tive of all employees employed on the vessels of Harbor
Commuter Service, Inc., d/b/a Direct Line. The unit includes
captains, engineers, deckhands and assistant deckhands and
excluded all yard personnel, office clerical employees, pro-
fessional employees, guards and supervisors as defined in the
Act. In its decision, the Board had overruled Direct Line's
objection to the conduct of the election held on September
16, 1988, in which 26 employees had voted for representa-
tion by the Union, 5 against, with 2 challenged ballots.Direct Line operates ferry services for people commutingbetween various points in New Jersey and locations in New
York City. The Union and Direct Line signed a collective-
bargaining agreement effective April 10, 1989, to April 10,
1992.2. How Hydroline and TNT were formed and operatedIn 1976, John Arwood was responsible for developing newbusiness for an Australian-based company, TNT Limited
(Limited). In 1986, Limited formed the company, referred to
as Hydrolines. Arwood took over ownership of Hydrolines in
1987. In February 1988, Limited formed the company
(TNT), and appointed Arwood as its chairman. TNT, as a
subsidiary of a foreign corporation, is barred by law from
owning vessels operating on U.S. waterways. In 1988,
Hydrolines contracted, for a sum in excess of $12 million to
have a catamaran built and delivered. The catamaran is a
high-speed vessel suitable for use by commuters.The catamaran was delivered to Hydrolines in February1989. Hydrolines commenced the process of obtaining per-
mits and making other arrangements necessary for it to oper-
ate a ferry commuter service, with this high-speed vessel, be-
tween New York City and points along the New Jersey
shore. It hired several crewmembers and began trial runs,
without passengers. The Union's general organizer, James
Morrissey, testified that he knew of these trial runs at the
time he was negotiating a contract with Direct Line. 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Arwood testified that other records which he examined discloseddifferent dates for Prish. Those other records were not produced. I
am unable to rely on his recollection as to the contents of these other
records.2Neither side would include Janet Mimh, the daughter of DirectLine's owner and who is ``base manager,'' having been employed
by Hydrolines in mid-April.B. The Transfer of Certain Assets of Direct LineWhile Hydrolines was preparing to set up its commuterservice, Direct Line was actually providing ferry commuter
service to New York City from various points in New Jersey,
including the shore area.In March 1989 (about the time the Union was certified asnoted above), the president of Direct Line, Walter Mihm,
met with Arwood. Mihm indicated that Direct Line would
not be able to compete, on some of its routes, with the high-
speed service to be offered by Hydrolines and proposed sell-
ing some of Direct Lines's surplus vessels to Hydrolines.
Hydrolines and TNT both entered into negotiations with Di-
rect Line which led ultimately to the transfer of certain assets
to them by Direct Line, pursuant to an agreement dated April
14, 1989. Direct Line thereby chartered six vessels to
Hydrolines, agreed that it would not operate a ferry service
from Keyport or Highlands, New Jersey, to pier 11, New
York City, leased office and maintenance facilities at
Belford, New Jersey, to TNT and sold barges to TNT. TNT
agreed to honor Direct Line tickets; TNT and Hydrolines fur-
ther stated in the April 14 agreement that they intended to
consider hiring Direct Line's employees to perform work en-
compassed by the agreement.Hydrolines and TNT also entered into an interim operatingagreement with Direct Line to cover operations during the
period of time between April 14, the date of the agreement,
and its closing date, May 8, 1989. TNT issued a press re-
lease, announcing that it will ``continue to provide [Direct
Line's] all-water commutation service between the New Jer-
sey bayshore and lower Manhattan.'' During the transition
period, between April 14 and May 8, TNT operated the serv-
ice, using crews employed by Direct Line.C. Direct Line's OperationsDirect Line has continued to provide ferry commuter serv-ice from other locations in New Jersey to New York City.D. The UnitPrior to May 8, TNT's president, Thomas Bruyere, andArwood interviewed applicants seeking jobs as crew-
members. The following 10 individuals, who had worked for
Direct Line, each in the capacity as listed alongside his re-
spective name, were hired by Hydrolines:Russell Adamsengineer
Gary Dunzelmanport captain

Daniel Florioengineer

Brian Hainesmechanic

Jimmy Hainesmechanic

Redden Kochcaptain

Martin Plagecaptain

John Ralphdeckhand

Brendan Pryordeckhand

Harold Smithdeckhand
Hydrolines already had, by mid-April, five other crew-members in its employ. As noted above, the catamaran was,
prior to May 8, conducting trial runs and, presumably, thesefive were its crew then. The names and job classifications ofthese five are:Martin Grzeszackengineer
Lyndon Kiblerservice captain

Mark Marcelluscaptain

John Metzlerdeckhand

Lester Starnesdeckhand
Another individual, Judy Prish, applied on May 17, 1989,according to her application form, for a job as bartender.
Other personnel documents show that she began working as
a salaried ``bartender-deckhand'' on May 22.1Of the 16 individuals named above, General Counsel con-tends that 4 should be excluded from the unit and that 8 of
the remaining 12 are employees who came from the Direct
Line unit. Hydrolines asserts that all 16 should be included
and that only 7 came from the Direct Line unit.2The unitplacement of each of the individuals in dispute is discussed
next.1. Gary DunzelmanHydrolines contends that he was a supervisor within themeaning of the Act when he worked for Direct Line and thus
was not an employee in the Direct Line unit when he inter-
viewed for and was hired as a unit employee by Hydrolines.
General Counsel contends that Dunzelman should be in-
cluded as one of the eight Direct Line employees who com-
prise the majority of the unit described above.Dunzelman had been employed by Direct Line as its portcaptain. In that capacity, he scheduled the assignments, the
vacation periods, and holidays of the crewmembers. He
worked in the Direct Line office until late 1988 when he also
took over the responsibilities of a captain aboard one of Di-
rect Line's vessels. He was responsible for the hiring and fir-
ing of employees and received $200 a week more than vessel
captains and also fully paid medical benefits to compensate
him for his duties as port captainÐduties he performed until
his employment with Direct Line ended, when he joined
Hydrolines.General Counsel placed in evidence a card signed byDunzelman in August 1988 in which he applied for member-
ship in the Union. General Counsel offered the testimony of
the Union's general organizer. He related that he and the
owner of Direct Line had agreed, after the Union won the
election referred to above, to include Dunzelman in the Di-
rect Line unit.Dunzelman testified that he signed the union card becausehe believed that the Union would seek his ouster as port cap-
tain. He did not vote in the Board-conducted election noted
above. Dunzelman testified that he had been given to under-
stand that he was ineligible as part of Direct Line's manage-
ment.The evidence is clear that, while in Direct Line's employ,Dunzelman was a supervisor as defined in the Act and not 427HYDROLINES, INC.3Counsel for TNT-Hydrolines argues that as she applied beforeArwood's reply of May 19 to the Union's demand either (discussed
elsewhere in this decision), she should be included. I find no merit
in that contention.properly part of the unit. Any agreement by Direct Line toinclude him nonetheless obviously cannot change the essen-
tial fact, that he was a supervisor who later became a non-
supervisory employee of Hydrolines. General Counsel still
would include him among the eight represented by the Union
based on his having signed a union card. That card obviously
was to be effective whenever he was employed as a unit em-
ployee of Direct LineÐa circumstance that never eventuated
as he was always a supervisor there. More significantly, Gen-
eral Counsel's case is not premised on a bad-faith refusal to
recognize a card majority but on the consequences of the
Board's successorship doctrine. On that point, the simple fact
is that Dunzelman was a supervisor, not in the Direct Line
unit; he is a unit employee of Hydrolines. I shall then ex-
clude him from the number of Direct Line unit employees
hired in the Hydrolines unit.2. Brian Haines and Jimmy HainesThey had worked for Direct Line as mechanics and wereexcluded, as yard personnel, from the certified unit. They areworking in substantially the same capacity for Hydrolines,
except that on occasion they go above vessels while enroute
to service them. Notations on Hydrolines' payroll register
disclose that they are ``nonvessel'' employees.They were not unit employees at Direct Line and are prop-erly excludable from the Hydroline unit as nonvessel em-
ployees.3. Lyndon KiblerHe was never in Direct Line's employ. Hydrolines wouldinclude him in its own unit whereas General Counsel would
exclude him as a supervisor.Kibler was hired by Hydrolines as a ``senior captain'' towhom all crew members report. He has authority to approve
a crewmember's request to take a day off from work. He
sees to it that all boats are manned to meet the scheduled
sailings and to fill crew vacancies as needed. In general, his
duties include the coordination of the work of, and the super-
vision of, employees on board Hydrolines' vessels.Kibler possesses at least one of the indicia of supervisorystatus as set forth in Section 2(11) of the Act and is thus a
supervisor. I shall therefore exclude him from the
Hydrolines' unit.4. Judy PrishShe applied to Hydrolines for a bartender position aboardone of its vessels on May 17. As noted below, this was a
week after the Union demanded recognition of May 10. As
she was not employed as of May 10, I shall exclude her.3E. SummaryOf the 12 unit employees as of the date of the Union'srecognition demand, 7 had been unit employees at Direct
Line.F. The Union's DemandOn May 10, 1989, the Union wrote to Thomas Bruyere,TNT's president, as follows:As you may know, we are the collective bargainingrepresentative of the bargaining unit employees em-
ployed by (Direct Line), including those who work on
the boats and routes, that your company has recently
purchased from Direct Line.Under federal labor law, we continue to be the col-lective bargaining representative of your former Direct
Line employees and your Company is required to rec-
ognize us as such and bargain with us over the termsof a contract.Please contact me as soon as possible to schedule anegotiating meeting, so that you may have an idea of
what we desire in a contract. We have enclosed a copy
of (the Union's) contract with Direct Line.Arwood, on behalf of Hydrolines, wrote to the Union onMay 19, as follows:Mr. Bruyere of (TNT) has forwarded your letterdated May 10 to my attention. (TNT) is not an em-
ployer of any employees formerly in the Direct Line
bargaining unit.Your letter of May 10 indicates that you continue tobe the collective bargaining unit for former Direct Line
employees now employed by our company. All employ-
ees of this company, including any who formerly
worked for Direct Line, have been employed as a result
of their direct application to this company for employ-
ment. We have not agreed with Direct Line to employ,
nor have we in fact employed, all of the employees per-
forming all of the work that you indicate is covered by
your Collective Bargaining Agreement. We did not pur-
chase (Direct Line), nor a majority of its assets.Hydrolines does not recognize (the Union), as thebargaining representative of our employees.G. AnalysisThe complaint alleges that TNT-Hydrolines, since May 19,1989, failed and refused to bargain collectively with the
Union, in violation of Section 8(a)(1) and (5) of the Act, as
the exclusive collective-bargaining representative of the unit
comprised of all full-time and regular part-time crew-
members. The reference to May 19 obviously is to Arwood's
letter of that date. A careful reading of that letter and also
of the Union's demand letter of May 10 discloses that TNT-
Hydrolines rejected the Union's demand for recognition in a
unit comprised only of those crewmembers who were for-
merly in Direct Line's employ. Although the Union was
aware, when it was negotiating with Direct Line, that the cat-
amaran was on trial runs with crewmembers who obviously
were not in the Direct Line unit, the Union never sought to
represent those non-Direct Line employees.To use the language employed by Judge Fish in EDPMedical Computer Systems, 284 NLRB 1232, 1282 (1987),because the unit alleged as appropriate in the complaint devi-
ated substantially from the unit in which the Union de-
manded recognition, no proper demand for recognition was
made by the Union. Accordingly, I am compelled to dismiss 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the complaint. See Chester Valley, Inc., 251 NLRB 1435,1450 (1980).In view of the above, it is unnecessary to decide the otherissues posed by the pleadings. In the event the Board were
to determine, however, that the Union made a proper de-
mand, the Board may also wish to have before it then the
following findings.1. The single-employer issueTNT-Hydrolines obviously functions as an integrated busi-ness enterprise. Hydrolines leases or owns the vessels and
hires the crews; TNT operates the vessels and directs the
crews. Bruyere, the president of TNT, screened applicants for
Hydrolines. The history of Hydrolines is enmeshed with the
operations of TNT's parent, Limited.In view of the integrated operations, common manage-ment, common control of labor relations, and the totality of
the evidence, I find that TNT-Hydrolines operates as, and is,
a single employer and together constitute an employer within
the meaning of Section 2(2) of the Act. See Professional EyeCare, 289 NLRB 738 (1988).Counsel for TNT and for Hydrolines has argued that theycannot be a single employer as they are two separate cor-
porate entities with separate owners and books of accounts.
For corporate, for tax, for maritime, and perhaps for other
purposes all that is true. For purposes of the Act, however,
they comprise a single employer.2. The successor issueSeven of the 12 employees had been in the Direct Lineunit represented by the Union and those employees are en-
gaged in providing ferry commuter services between pointswhich had been served by Direct Line. However, the veryreason Direct Line sold that part of its business demonstrates
that TNT-Hydrolines is not its successor. TNT-Hydrolines
was readying its catamaran to compete with Direct Line. The
sale of some of Direct Lines vessels to Hydrolines and Direct
Line's abandonment of the route that TNT-Hydrolines al-
ready had committed itself to use resulted in an amalgam of
part of Direct Lines operations with those of TNT-
Hydrolines, and under separate immediate supervision. TNT-
Hydrolines' use, prior to the sale, of a catamaran valued at
in excess of $2 million the catamaran's speed that offered an
entirely new commuting concept and its crew supervised by
Kiebler, cannot be said to be matters that constitute a mere
appendage to a fleet consisting of just the vessels leased
from Direct Line, and to a union crew of just seven former
Direct Line employees. Cf. Nova Services Co., 213 NLRB95 (1974).I thus find that TNT-Hydrolines was not the successor topart of Direct Line's operations.CONCLUSIONSOF
LAW1. TNT-Hydrolines is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. TNT-Hydrolines did not violate Section 8(a)(1) and (5)of the Act by its refusal to honor the Union's request for rec-
ognition as exclusive collective-bargaining agreement of
those crewmembers who had formerly been employed by Di-
rect Line.[Recommended Order for dismissal omitted from publica-tion.]